DETAILED ACTION
This office action is in response to Applicant’s communication of 4/21/2022. Amendments to claims 1, 2, 7-9, 12-14 and 18 have been entered.  Claims 5, 6 and 17 have been canceled.  Claims 1-4, 7-16 and 18-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 12 is directed to an apparatus and claim 13 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for verifying a transaction, i.e. mitigating risk, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… generating a digital data block comprising transaction data representing at least one energy transfer transaction corresponding to an exchange of charge between a community member device and a charge source device; randomly selecting, in a group of community member devices, a plurality of block verification …[entities], wherein the block verification devices form a subgroup of block verification …[entities]; partitioning a block verification computation task for the digital data block into a plurality of block verification computation subtasks; assigning the block verification computation subtasks to respective selected block verification …[entities] of the subgroup of block verification …[entities]; …; determining that the digital data block is verified, based on at least one verification results of a corresponding block verification computation subtask; and …, …, wherein the selecting the block verification devices further comprises: selecting, in the subgroup of block verification …[entities], a plurality of candidate block verification …[entities]; 2In re Appln. of Lucidarme et al. Application No. 16/674,217Response to Office Action of January 21, 2022obtaining, for at least one of the candidate block verification …[entities], verification resource information indicating an ability of the at least one candidate block verification …[entities] to be a resource for a block verification; wherein the assigning the block verification computation subtasks to respective selected block verification …[entities] comprises: assigning a block verification computation subtask to the candidate block verification …[entity] based on the verification resource information, and wherein the verification resource information includes battery charge status information indicating a status of battery charge, computation power information indicating computational capabilities, and/or occupation status information indicating a state of computation occupation.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a community member device (i.e. computer), a charge source device, verification devices, a computer network and a blockchain-enabled storage system (claim 1) and an apparatus, i.e. a processor with memory along with those additional elements found in claim 1 (claims 12 and 13), there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Partitioning tasks or computations out to different people within a group, based on the level of their capabilities and current “resource” availability, i.e. at the moment, how busy they are at other tasks, in order to verify transaction information, is a business problem and an abstract concept. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processor suitably programmed with blockchain technology communicating over a generic network, to perform the steps of generating, selecting, partitioning, assigning, transmitting, determining, adding, selecting, obtaining and assigning. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, see at least page 8, line 28 through page 9, line 30, page 10, line 15 through page 11, line 15, page 11, line 30 through page 12, line 5 of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “transmitting the digital data block to each selected block verification device, together with its respective block verification computation subtask over a computer network” and “adding the verified block to a blockchain-enabled storage system” and “obtaining, for at least one of the candidate block verification devices, verification resource information” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Simply verifying a transaction, i.e. mitigating risk, via generic computers or multiple entities is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of “transmitting the digital data block to each selected block verification device, together with its respective block verification computation subtask over a computer network” and “adding the verified block to a blockchain-enabled storage system” and “obtaining, for at least one of the candidate block verification devices, verification resource information” is considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. For instance a human being can interact with the generic computers to complete each step.  The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of verifying a transaction, i.e. mitigating risk, without significantly more.
Dependent claims 2-4, 7-11, 14-16 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 14 and 18 further define the charge source transferring a charge to a generic device. This is merely leveraging known technology, as claimed, at a very high level of generality to cover almost all known charging protocols for a myriad of devices.  This is not an inventive concept but merely relying on known technology as it was designed to gather information to be applied to the abstract idea.  Claims 3, 15 and 19 recite assigning and transmitting values to be tested by the verification device.  There is no technical detail of the assigning or testing limitation such that a human being can assign values and “test” said values as claimed.  The transmission of data is an insignificant extra-solution activity well-understood in computer functioning.  Claims 4, 16 and 20 recite how the subgroup of generic devices is selected based on certain criteria.  Again, but for the nominal recitation of generic computing devices, a human being can perform these steps as claimed.  There is no technical detail such that these claims cannot be performed without the use of generic computers.  Claim 7 is similar to claims 4, 16 and 20 with respect to selecting a subgroup of entities from a larger group based on certain criteria or rules.  Again, a human being can carry out this step by being presented the computational capabilities of each selected processor and making certain selections.  There is a lack of technical detail as to the “how” behind this limitation.  Claim 8 further defines the selection at a high level of generality such that the selection is based on the entity being idle or not currently  working on any tasks.  Claim 9 further refines the verification data as a battery charge level beyond a threshold level as the criteria for selection of the verification devices.  There is no technical detail such that, but for the nominal recitation of the generic processor, a human being cannot complete this as claimed.  Claim 10 narrows claim 9 by reciting that the threshold, i.e. value, changes based on the subtask assigned.  Again, there is no technical detail as to how the threshold changes other than the broad interpretation that the value for the threshold will change based on how busy the entity is at the time.  Claim 11 recites that a task will be assigned to a particular processor, i.e. entity.   
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for verifying a transaction, i.e. mitigating risk) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for verifying a transaction, i.e. mitigating risk) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, now claims 1-4, 7-16 and 18-20, filed in the Remarks dated 4/21/2022 have been fully considered but they are not persuasive.
On page 10 of the Remarks Applicant argues, “Applicant respectfully submits that when all the claim limitations are considered in accordance with the ruling in Enfish, LLC v. Microsoft Corp., the judicial exception is integrated into a practical application.” Further on page 11, Applicant argues “Specifically, the claim recites generating a digital data block that represents an energy transfer transaction between a community member device and a charge source device. Claim 2 further recites that the energy transfer transaction includes a transfer of charge to the community member device from the charge source device, wherein the charge source device is an in-road inductive charger, a wired charger, or a charge source vehicle. Accordingly, the claims use the judicial exception in conjunction with a particular machine (i.e., the charge source device and the community member device) that is integral to the claim…” and “Applicant respectfully submits that partitioning, assigning, and transmitting the block verification computation subtasks and adding a verified block to a blockchain-enabled storage system provide an improvement in the functioning of a computer or technology, such as transaction verifications, because the risk of a single server being compromised is spread out over the community member devices (see Applicant's para. [0018]).” On page 12 Applicant argues “The management of the blockchain-enabled storage system is made more efficient, and the processing and/or software involved is enhanced.”  Examiner respectfully disagrees with these arguments.
	As analyzed in detail above, the steps of the instant application recite verifying transaction data through a series of subtasks assigned to one or more devices, i.e. entities. The claim limitation have been considered as a whole and in combination to include all additional elements and cannot be considered significantly more than the abstract idea because there is no technical detail underlying the how these steps are performed.  As stated above, without the nominal recitation of the generic computing elements, a human can perform each limitation steps as currently claimed.  For instance generating a [digital] data block that represents an energy transfer transaction between a community member device and a charge source device can be completed manually as claimed.  For instance a human can observe or read an output and add said value to a ledger as claimed. Merely claiming that the transfer is performed between a generic computing device and a charger, all of which were already known, does not make this a particular machine.  For instance Applicant is merely reading/obtaining/gathering a transfer of charge from the transmission with no technical detail such that it is significantly more than the abstract idea itself. 
	As the Non Patent Literature supplied in the IDS of 11/5/2019, particularly “The biggest problem with blockchain and how to solve it, illustrated”, points out, sharding is a well-known concept in database management.  This article specifically points to a human analog example of students solving various subtasks of the whole problem to gain efficiency in the system.  Applicant has applied the same concept here in the realm of transaction verification under the field of energy transfer.  Claiming that sharding produces efficiencies is not a valid argument as that is exactly what sharding was invented to do.  This is akin to claiming that data is more secure through the use of blockchain technology which is true because that is inherent in blockchain technology.  Although Applicant places criteria on which devices are ultimately chosen for performing the subtasks, it is claimed at such a high level of generality that no technical details carry the limitations out of the certain methods of organizing human activity.
For these reasons and those presented in the analysis above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-4, 7-16 and 18-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/25/2022